Exhibit 10.8

 

Momenta Pharmaceuticals, Inc.

675 West Kendall Street

Cambridge, Massachusetts 02142

 

September 29, 2004

 

 

Dennis P. Bauer, Ph.D.

Siegfried (USA), Inc.

33 Industrial Park Road

Pennsville, NJ 08070

 

Dear Dennis:

 

Reference is made to the Development and Production Agreement for Active
Pharmaceutical Ingredient between Siegfried (USA), Inc. and Siegfried Ltd.
(“SIEGFRIED”) and Momenta Pharmaceuticals, Inc. (“MOMENTA”) dated October 10,
2003, as amended by Letter Agreements dated February 14, 2004 and May 17, 2004
(the “Agreement”).  Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the Agreement.

 

Pursuant to the Letter Agreement dated May 17, 2004, MOMENTA engaged SIEGFRIED
to undertake the FURTHER DEVELOPMENT WORK whose cost was estimated to total Four
Hundred U.S. Dollars ($400,000).  MOMENTA and SIEGFRIED acknowledge that the
FURTHER DEVELOPMENT WORK was conducted and completed as of August 31, 2004.

 

As MOMENTA desires to have SIEGFRIED undertake continuing development work,
MOMENTA hereby engages SIEGFRIED to undertake such continuing development work
as is mutually agreed to from time to time by MOMENTA and SIEGFRIED (the
“CONTINUING DEVELOPMENT WORK”).  The CONTINUING DEVELOPMENT WORK shall be
conducted under the terms and conditions of the Agreement, with the following
modifications:

 

1.               SIEGFRIED shall use commercially diligent efforts to undertake
the CONTINUING DEVELOPMENT WORK.

 

2.               MOMENTA shall pay SIEGFRIED on a time and materials basis for
work authorized by MOMENTA.  SIEGFRIED shall invoice MOMENTA monthly for the
CONTINUING DEVERLOPMENT WORK.  All invoices presented by

 

--------------------------------------------------------------------------------


 

SIEGFRIED shall include a detailed accounting of the actual time and materials
costs for the prior month. For purposes of Section 9.4 of the Agreement,
SIEGFRIED shall be entitled to the Actual Cost of the CONTINUING DEVELOPMENT
WORK as determined in accordance with the first sentence thereof.

 

3.               MOMENTA shall be responsible for supplying the necessary
quantities of heparin for the CONTINUING DEVELOPMENT WORK in accordance with
Section 3.2 of the Agreement.

 

4.               Nothing contained herein shall be construed as requiring
MOMENTA to consent to any particular CONTINUING DEVELOPMENT WORK or any
particular length of time for the performance of CONTINUING DEVELOPMENT WORK.

 

If the foregoing is in conformity with your understanding, please execute both
copies of this Letter Agreement and return one fully-executed copy to me.

 

 

Very truly yours,

 

 

 

/s/ Joseph E. Tyler

 

 

Joseph E. Tyler

 

Vice President, Manufacturing

 

 

 

 

Agreed and accepted:

 

 

 

SIEGFRIED (USA), INC.

 

 

 

By:

/s/ [illegible]

 

 

 

 

 

 

SIEGFRIED LTD.

 

 

 

By:

/s/ Dennis P. Bauer

 

 

 

2

--------------------------------------------------------------------------------